Title: To Thomas Jefferson from Joseph Yznardi, Sr., 22 October 1803
From: Yznardi, Joseph Sr.
To: Jefferson, Thomas


          
            Honoured Sir.
            22d. October 1803.
          
          
            
              
               I had the honour of writing your Excellency the 19th. July last whereof the above is a fourth Copy.
            
            
              T,F, 
               I have now that of inclosing your Excellency Bill Lading of One Butt of Sherry Wine which I have Shipped on board the American Ship Eliza Capt. N. C. Bissel bound to Philadelphia and Consigned to the Collector of said Port subject to your Excelly. orders—I also remit the Invoice from the House at Sherry from whom I have had the Liquor amounting to $194,85/100 which your Excellency will remit me whenever it is
                agreable.
            
            
            
              
               I have made no Insurance on said Wine as your Excellency had given no orders respecting it.
            
            
              
               The advices I have from Madrid are that our Governt. is doing all in its power to remain perfect Neutral in the actual differences between France & England—
            
            
              
               This is the very first oppertunity that has offered since I had the honour of receiving your Excellencys order—
            
            
              
               I have the honour to be with the most profound respect Honoured Sir. Your most obt. hble Servt.
            
          
          
            
              Josef Yznardy
            
          
        